EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Heungsoo Choi on 02/08/2022.
The application has been amended as follows: 
In claim 1, line 7, the term - -; and - - has been inserted after the term “spot”.
In claim 1, line 7, the term “through an” has been deleted.
In claim 1, line 8, the term “optical device” has been deleted.
In claim 1, line 8, a new indentation indicating the beginning of a paragraph has been inserted at the beginning of the line.
In claim 1, line 8, the term - - an optical lens or shadow mask - - has been inserted before the term “provided”.
In claim 1, line 8, the term - - and configured to reduce a spot size of the beam spot - - has been inserted after the term “each ultraviolet LED”.
In claim 1, line 8, the term “the ultraviolet LED” has been moved to the beginning of the following line and indented to indicate the beginning of a new paragraph.
In claim 1, line 17, the punctuation mark “,” has been replaced with the term - - and - -.
In claim 1, line 18, the term “and a spot size of the beam spot, the spot size being smaller than the X-axis” has been deleted.
In claim 1, line 19, the term “direction length and the Y-axis direction length” has been deleted.
In claim 1, line 24, the term “that are arranged in the X-axis direction” has been deleted.
In claim 1, line 24, the term - - in the X-axis direction - - has been inserted after the term “other”.
In claim 1, line 25, the term “that are arranged in the Y-axis direction” has been deleted.
In claim 1, line 26, the term - - in the Y-axis direction - - has been inserted after the term “other”.
In claim 5, line 6, the term - - of the beam spot - - has been inserted after the term “size”.
In claim 6, line 12, the term “and” has been deleted.
In claim 6, line 15, the term - -; and - - has been inserted after the term “spot”.
In claim 6, line 15, the term “through an optical device” has been deleted.
In claim 6, line 16, a new indentation indicating the beginning of a paragraph has been inserted at the beginning of the line.
In claim 6, line 16, the term - - an optical lens or shadow mask - - has been inserted before the term “provided”.
In claim 6, line 16, the term - - and configured to reduce a spot size of the beam spot - - has been inserted after the term “each ultraviolet LED”.
In claim 6, line 16, the term “the ultraviolet LED array” has been moved to the beginning of the following line and indented to indicate the beginning of a new paragraph.
In claim 6, line 25, the punctuation mark “,” has been replaced with the term - - and - -.
In claim 6, line 26, the term “and a spot size of the beam spot, the spot size being smaller than” has been deleted.
In claim 6, line 27, the term “the X-axis direction length and the Y-axis direction length” has been deleted.
In claim 6, line 32, the term “that are arranged in the X-” has been deleted.
In claim 6, line 33, the term “axis direction” has been deleted.
In claim 6, line 33, the term - - in the X-axis direction - - has been inserted after the term “other”.
In claim 6, line 34, the term “that are arranged in the Y-axis direction” has been deleted.
In claim 6, line 34, the term - - in the Y-axis direction - - has been inserted after the term “other”.
In claim 10, line 3, the term “each layer of” has been deleted.
Claims 15-17 have been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 6, the prior art of record does not teach, suggest, or render obvious a linear light source comprising:
an ultraviolet LED array comprising a plurality of ultraviolet LEDs disposed on the substrate,
an optical lens or shadow mask provided on a light-emitting surface of each ultraviolet LED,

wherein each adjacent pair of ultraviolet LEDs located in the same column among the plurality of ultraviolet LEDs partially overlap each other when viewed in the Y-axis direction, while each adjacent pair of the ultraviolet LEDs are separated with a gap when viewed in the X-axis direction, such that the linear light source is configured to project the beam spots of the plurality of ultraviolet LEDs, each adjacent pair of the projected beam spots directly contacts each other in the X-axis direction and each adjacent pair of the projected beam spots directly contacts each other in the Y-axis direction,
in combination with the other limitations in claims 1 and 6, respectively.  
The above combination of claim features provides a novel and nonobvious solution to obtaining high resolution imaging from a linear light source.
Choi (KR20160112482, previously made of record), Tachihara (US Patent 5,664,251, made of record herein), Comb (US PG Pub 2010/0140849, previously made of record), and Burris (US PG Pub 2014/0271328, made of record herein) are the closest prior art of record.
Choi teaches a photopolymerization 3D printer having a linear light source comprising a UV LED array with the plurality of LEDs arranged in rows in an X-axis direction and columns at an oblique direction with respect to the X and Y-axes (Fig. 4).  However, Choi does not teach or suggest the other claim features listed above.
Tachihara teaches a linear light source with a plurality of LEDs arranged in columns at an oblique direction with respect to the X and Y-axes, so that each adjacent pair located in the same column partially overlaps each other when viewed in the Y-axis direction (LEDs 42 in Fig. 3).  Tachihara also teaches that the beam spot of only one of the plurality of ultraviolet LEDs is arranged on and has capability to move along each of the plurality of trajectory lines (Fig. 4 and col. 6, lines 44-57).  However, Tachihara’s light source is not configured to project the beam spots from the LEDs so that each adjacent pair of the projected beam spots directly contacts each other in the X-axis direction and each adjacent pair of the projected beam spots directly contacts each other in the Y-axis direction. Instead, Tachihara’s light 
Comb teaches that arranging a 3D printer LED array (by tilting the array) with a plurality of rows and columns so that the columns of LEDs are at oblique angles with respect to both X-axis and Y-axis directions provides increased x-y resolution during exposure and imaging of the build material (para. 0056).  However, Comb does not teach or suggest the other claim features listed above.
Burris teaches an apparatus for laser sintering of powder (Fig. 3) having a linear light source with a plurality of LEDs (bar diode 170) and an optical fiber provided on a surface of the bar diode (eg. 173, 174).  Burris further teaches that the linear light source is configured to project the beam spots from the LEDs (via optical elements 141, 142, 130, and 160) so that each adjacent pair of the projected beam spots directly contacts each other in the X-axis direction and each adjacent pair of the projected beam spots directly contacts each other in the Y-axis direction (Fig. 9).  However, Burris does not teach or suggest an optical lens or shadow mask provided on a light-emitting surface of each ultraviolet LED.  Furthermore, Burris’ light source could not be obviously modified to utilize an optical lens or shadow mask provided on a light-emitting surface of each LED and remain configured to project the beam spots from the LEDs so that each adjacent pair of the projected beam spots directly contacts each other in the X-axis direction and each adjacent pair of the projected beam spots directly contacts each other in the Y-axis direction.  Such a modification is neither suggested nor motivated by the cited references and would require significant redesign of Burris’ light source and optical train.  Burris also does not teach or suggest the LEDs are arranged in a plurality of rows and columns so that the columns of LEDs are at oblique angles with respect to both X-axis and Y-axis directions, and furthermore, does not teach or suggest the combination of claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745